Title: From Alexander Hamilton to John Rice, 16 November 1789
From: Hamilton, Alexander
To: Rice, John


Treasury Department.Novr. 16th. 1789.
Sir,
Since your Letter of the 31st. of October last, no Weekly Return has come to hand from your Office.
From the inconsiderable Sums, which you appear hitherto to have Exchanged for New-York Bank Notes, I have Reason to believe that the Remittances of them to your City will not be as considerable for some Time past as I was led to think, when I directed you to Exchange them for the Specie in your hands, to an amount not Exceeding Ten thousand dollars. You will therefore not Exchange for those Notes any of the Specie, which ⟨formed⟩ the Balance in hand of the first Return you transmit to me after the Receipt of this Letter.

This Direction however is in no Wise to Affect my former General Instructions, respecting the Receipt; and Exchange of those Notes.
I am, Sir: Your Obedt. Humble Servt.
John Rice EsqrDeputy Collector at the Port of Boston
